UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

United States of America,

v. Case No. 2:20-cr—187(1}
Michael Jerrod Moore, Judge Michael H. Watson
Defendant.

OPINION AND ORDER

On March 19, 2021, Defendant Michael Jerrod Moore moved to dismiss
the indictment or, in the alternative, for a review of detention. ECF No. 39. On
April 12, 2021, the Court referred to Magistrate Judge King the portion of the
motion seeking a review of detention. ECF No. 46. The Court then issued an
opinion and order denying the motion to dismiss on May 6, 2021. ECF No. 60.

On April 28, 2021, Magistrate Judge King held an evidentiary hearing on
Defendant's motion for a review of detention. Two days later, Magistrate Judge
King issued a report and recommendation (“R&R”) recommending that
Defendant remain detained pending trial. R&R, ECF No. 57. Defendant timely

objected to the R&R, ECF No. 61, and the objection is ripe for review."

1 Neither party argues what standard of review applies. See 28 U.S.C. § 636(b) and
Fed. R. Crim. P. 59. On the one hand, a review of detention is a “matter that does not
dispose of a charge or defense,” Fed. R. Crim. P. 59(a), and it is not a matter
specifically excepted under 28 U.S.C. § 636(b}\(1\(A). This suggests that the Court
should only overrule those portions of the R&R that were clearly erroneous or contrary
to law. On the other hand, Magistrate Judge King issued a report and recommendation,
not an order, which generally triggers a de novo review. To avoid any possible

Case No. 2:20-cr-127 Page 1 of 7
Defendant was indicted along with two co-defendants for conspiracy to
possess with intent to distribute oxycodone and 500 grams or more of a mixture
or substance containing a detectable amount of methamphetamine in violation of
21 U.S.C. § 846 (Count 1), and conspiracy to commit money laundering in
violation of 18 U.S.C. § 1956(h) (Count 2). Defendant was arrested in November
2020 in the Central District of California. At Defendant's initial appearance in that
district, he was ordered detained and removed to this district.

As mentioned, Defendant has moved for a review of that detention order.
A person who has been ordered detained by a magistrate judge may file a
motion for revocation or amendment of the order pursuant to 18 U.S.C.

§ 3145(b). The Court reviews the original detention order de novo. See United
States v. Yamini, 91 F. Supp. 2d 1125, 1127 (S.D. Ohio 2000).

The Court begins with a few portions of the R&R with which Defendant
agrees. First, a defendant is ordinarily entitled to release pending trial. United
States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). Under the Bail Reform Act,
18 U.S.C. § 3142, a defendant may be detained pending trial only if a judicial
officer “finds that no condition or combination of conditions will reasonably assure
the appearance of the person as required and the safety of any other person and
the community.” /d. (quoting 18 U.S.C. § 3142(e)). “The facts the judicial officer

uses to support a finding . . . that no condition or combination of conditions will

 

prejudice to Defendant, the Court has conducted a de novo review. See 28 U.S.C.
§ 636(b)(1}(C); Fed. R. Crim. P. 59(bX3).

Case No. 2:20-cr-127 Page 2 of 7
reasonably assure the safety of any other person and the community shall be
supported by clear and convincing evidence.” 18 U.S.C. § 3142(f)(2)(B).

Second, while Count i of the indictment in this case created a rebuttable
presumption in favor of detention, Defendant “met his burden of production
sufficient to overcome the presumption in favor of detention.” R&R 3, ECF No.
57. The Court therefore needs to “consider whether any condition or
combination of conditions of release will reasonably assure the safety of any
other person and the community.” /d. (quoting 18 U.S.C. § 3142(e)(1)) (internal
quotation marks omitted).

Now to the portion of the R&R to which Defendant objects. Magistrate
Judge King thoroughly analyzed whether any conditions of release could assure
the safety of the community by reference to the factors set out in 18 U.S.C.

§ 3142(g) and concluded that “Defendant's marginal (at best) employment
history, substantial criminal history, and history of drug abuse—combined with
the strong evidence of a serious drug offense—persuade[d her], by clear and
convincing evidence . . . that no condition or combination of conditions of release
will reasonably assure the safety of the community.” /d. at 4—5.

Upon de novo review of the original motion for review of detention, the
Government's response, and Defendant's reply, as well as the R&R, Defendant’s
objection, the Government’s response, and Defendant's reply, the Court agrees
with Magistrate Judge King that there is no condition or combination of conditions

of release that will reasonably assure the safety of the community.

Case No. 2:20-cr-127 Page 3 of 7
Defendant objects to the R&R on several bases. First, Defendant objects
that Magistrate Judge King did not address the specific set of conditions he has
proposed to ensure the safety of the community. Obj. 3, ECF No. 61. Defendant
contends that this lack of specific discussion “indicates that Magistrate King did
not analyze whether or not, even if Mr. Moore was considered to pose a danger
to the community, these combination(s) of conditions sufficiently mitigate that
danger.” /d.

The Court disagrees. Magistrate Judge King properly considered the 18
U.S.C. § 3142(g) factors? and made a determination as to whether any set of
factors would be sufficient. Her analysis was not, and should not have been,
limited to only what Defendant proposed, and she is not required to specifically
articulate why any particular condition is inadequate. This broader consideration
of whether there are any conditions that could assure the safety of the
community tracks how the Sixth Circuit has analyzed these issues. See Sione,
608 F.3d at 947-54 (analyzing the § 3142(g) factors for each of the defendants,
not specifically considering any particular condition of pretrial release that could
have been imposed).

Second, Defendant objects to Magistrate Judge King’s discussion of his

residence and employment history. Obj. 4-6, ECF No. 61. As an initial matter,

 

2 These factors include the nature and circumstances of the offense charged, the weight
of the evidence against Defendant, his history and characteristics, and the nature and
seriousness of the danger to any person or the community that would be posed by
Defendant's release.

Case No. 2:20-cr-127 Page 4 of 7
the R&R seems to discuss Defendant's residence and employment primarily to
note that Defendant’s statements to Pretrial Services about these issues did not
always match what Defendant's wife and grandmother said. The R&R used
these inconsistencies to note that “it is questionable that Defendant's family is
familiar with the details of Defendant's life and activities,” which lessens the credit
the Court might give to those family members’ opinions of Defendant's character.
See R&R 4, ECF No. 57.

In any case, on de novo review, the Court finds that Defendant's
statements about residing with his grandmother do not match her statements to
Pretrial Services, and his attempt to explain the inconsistencies in his objection
are unpersuasive. The Court also finds that Defendant's failure to file tax returns
for several years, regardless of whether he eventually filed them to support his
release in this case or in anticipation of a child custody hearing (as he argues),
weighs heavily against him when considering his history and characteristics.

Defendant does not object to any of Magistrate Judge King’s findings with
respect to the other § 3142(g) factors, which are the key consideration for
whether there are conditions of release that will reasonably assure the safety of
the community, but he does restate his arguments for why the factors weigh in
his favor.

To the extent those are properly considered objections to the R&R, the

Court overrules those objections and adopts the R&R’s findings on the § 3142(g)

Case No. 2:20-cr-127 Page 5 of 7
factors.2 Upon de novo review, the Court agrees with the R&R that there is clear
and convincing evidence that no condition or combination of conditions could
reasonably assure the safety of the community.

Third, Defendant claims that he should be released because of medical
concerns, including risks related to COVID-19, because he has hypertension and
a large Iump on his stomach that was not present prior to incarceration. Obj. 6—
7, ECF No. 61.

The Court disagrees. Defendant has not supported his argument with
medical evidence, and, in any event, he already contracted COVID-19 in
December 2020, and the pandemic has waned substantially in recent months.

Fourth, Defendant argues that he should be released to facilitate the
preparation of his defense. Defendant did not raise this claim in his initial motion,
so it is not properly raised in his objection. See Murr v. United States, 200 F.3d
895, 902 n.1 (6th Cir. 2000) (while the Court may conduct a de novo review of
objections, “absent compelling reasons” parties may not “raise at the district court

stage new arguments or issues that were not presented to the magistrate’).

 

3 While the Court will not rehash each of the factors, it is worth addressing one of
Defendant’s arguments. Defendant contends that the nature and circumstances of the
offense charged are “serious” but “not so egregious or violent as to preclude pretrial
release.” Obj. 10, ECF No. 61. It is certainly true that the charges do not “preclude”
pretrial release, but there is no doubt that the nature and circumstances of the offense
are quite serious. As discussed above, Count 1 carries with it a presumption in favor of
detention. While Defendant has met his burden of production sufficient to rebut the
presumption, “[t]he presumption remains as a factor because . . . the presumption
reflects Congress’s substantive judgment that particular classes of offenders should
ordinarily be detained prior to trial.” Stone, 608 F.3d at 945 (citing United States v.
Jessup, 757 F.2d 378, 384 (1st Cir. 1985)).

Case No. 2:20-cr-127 Page 6 of 7
Even if it were properly raised, Defendant is not positioned any differently than
other pre-trial detainees. While it may be preferable for a defendant to prepare
for trial while on release, that preference does not override consideration for the
safety of the community.

For these reasons, the Court OVERRULES Defendant’s objections, ECF

No. 61, ADOPTS the R&R, ECF No. 57, and ORDERS that Defendant remained

detained pending trial.

IT IS SO ORDERED. / Wht.

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:20-cr-127 Page 7 of 7
